NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0088n.06

                                         Case No. 21-5485

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                   FILED
                                                                             Mar 01, 2022
                                                    )
UNITED STATES OF AMERICA,                                                DEBORAH S. HUNT, Clerk
                                                    )
                                                    )
       Plaintiff-Appellee,
                                                    )       ON APPEAL FROM THE UNITED
                                                    )       STATES DISTRICT COURT FOR
v.
                                                    )       THE MIDDLE DISTRICT OF
                                                    )       TENNESSEE
TIMOTHY GIFFORD,
                                                    )
                                                    )
       Defendant-Appellant.
                                                    )


Before: McKEAGUE, BUSH, and READLER, Circuit Judges.

       CHAD A. READLER, Circuit Judge. Timothy Gifford pleaded guilty to possessing a

firearm in violation of 18 U.S.C. § 922(g)(1). Section 922(g)(1) carries a ten-year maximum

sentence of imprisonment. 18 U.S.C. § 924(a)(2). Gifford’s criminal record, however, included a

prior conviction for Tennessee burglary along with two prior convictions for serious drug felonies.

Those offenses, the district court concluded, triggered a 15-year mandatory minimum sentence

under the Armed Career Criminal Act, 18 U.S.C. § 924(e)(1). Gifford appeals, contending that

his Tennessee burglary conviction is not a predicate “violent felony” under § 924(e)(1). We

disagree and thus affirm his sentence.

                                         BACKGROUND

       After arresting Timothy Gifford for driving without a valid driver’s license, officers

discovered a loaded handgun and more than 26 grams of crack and powder cocaine in his pants as

well as 22 grams of marijuana and a marijuana grinder in his car. Gifford, it turns out, is a felon
Case No. 21-5485, United States v. Gifford


many times over. His criminal history includes at least four felony drug convictions, a burglary

conviction, and a conviction for being a felon in possession of a handgun. And due to those prior

convictions, a federal grand jury indicted him for one count of violating 18 U.S.C. § 922(g)(1),

which prohibits firearm possession by individuals who have prior convictions for “a crime

punishable by imprisonment for a term exceeding one year.” He pleaded guilty.

       The central issue at sentencing was whether Gifford faced a ten-year statutory maximum

sentence under 18 U.S.C. § 924(a)(2) or the enhanced penalties of § 924(e)(1). Commonly known

as the Armed Career Criminal Act, the latter provision requires a 15-year mandatory minimum

sentence when a person convicted under § 922(g) has “three previous convictions . . . for a violent

felony or a serious drug offense, or both.” 18 U.S.C. § 924(e)(1). Gifford argued that his 1993

Tennessee burglary conviction was not a “violent felony” under the statute and that, as such, the

Act’s mandatory minimum did not apply. The district court concluded that Gifford’s argument

was foreclosed by our precedent and sentenced him to the mandatory minimum 15 years’

imprisonment.

                                           ANALYSIS

       We review de novo Gifford’s challenge to the application of 18 U.S.C. § 924(e). Brumbach

v. United States, 929 F.3d 791, 794 (6th Cir. 2019). He asks us to reverse the district court’s

conclusion that his prior conviction for Class D burglary under Tennessee law, Tenn. Code Ann.

§ 39-14-402(a)(1) (1990), is a predicate “violent felony” under § 924(e). Circuit law, however,

stands in Gifford’s way.

       Under § 924(e), a predicate “violent felony” includes “burglary,” which the Supreme Court

has interpreted to mean “generic burglary,” i.e., an “unlawful or unprivileged entry into, or

remaining in, a building or structure, with intent to commit a crime.” Taylor v. United States, 495


                                                2
Case No. 21-5485, United States v. Gifford


U.S. 575, 598 (1990). To determine whether an offense is generic burglary, we use a categorical

approach and decide whether the offense’s elements “are the same as, or narrower than, those of

the generic offense.” Mathis v. United States, 136 S. Ct. 2243, 2248 (2016). If the offense is

categorically a generic burglary—that is, not different from or broader than generic burglary—it

is a § 924(e) predicate. Id. For today’s purposes, that analytical work has already been done. We

have previously held that a conviction under Tenn. Code Ann. § 39-14-402(a)(1) is categorically

a predicate “violent felony” under § 924(e). United States v. Ferguson, 868 F.3d 514, 515 (6th

Cir. 2017) (citing United States v. Priddy, 808 F.3d 676, 684 (6th Cir. 2015)). We must apply that

precedent here. Id. (citing Salmi v. Sec’y of Health & Hum. Servs., 774 F.2d 685, 689 (6th

Cir. 1985)).

          Gifford counters that our earlier decisions do not control for two reasons. He first argues

that the categorical rule we applied in Ferguson and Priddy is not binding because it began as dicta

in United States v. Sawyers, 409 F.3d 732, 738 (6th Cir. 2005), dicta that we later cited in United

States v. Nance, 481 F.3d 882, 888 (6th Cir. 2007), which Priddy relied upon. The purported dicta

he spotlights, however, concerns Tennessee’s aggravated burglary statute, a different offense than

Gifford’s burglary conviction. Priddy, 808 F.3d at 684. And even assuming the rule from Sawyers

entered our case law as dicta, it became a holding in Priddy and Nance. Id.; Nance, 481 F.3d

at 888.

          Gifford also argues that our precedent does not apply because his argument is novel. Here,

Gifford appears to be right that we have not previously examined in detail whether, as he contends,

§ 39-14-402(a)(1) is broader than generic burglary because it lists the lack of “effective consent”

as an element rather than generic burglary’s element of “unlawful or unprivileged” entry.




                                                   3
Case No. 21-5485, United States v. Gifford


We have, however, rejected a similar contention. See United States v. Stitt, 780 F. App’x 295, 300

(6th Cir. 2019).

         More to the point, regardless of his argument’s merits, we are bound by our prior published

decisions holding that a conviction under Tenn. Code Ann. § 39-14-402(a)(1) is categorically a

“violent felony” under § 924(e). See Priddy, 808 F.3d at 684. That broad rule subsumes the

narrow question Gifford asks us to answer. See Brumbach, 929 F.3d at 795 (declining to address

a defendant’s novel argument that a state statutory offense was broader than the generic offense

because we had already decided, by the categorical approach, that the state offense was a violent

felony and § 924(e) predicate offense). And at this point, that rule may be modified only by our

en banc Court or the Supreme Court. See United States v. Brown, 957 F.3d 679, 684 (6th Cir.

2020).

         We affirm.




                                                  4